Exhibit 10.1

 

GRAPHIC [g241391kg01i001.jpg]  TETRA TECH, INC.

 

 

EXECUTIVE COMPENSATION POLICY

 

 

 

Approved as amended November 13, 2006

Board of Directors

Document Owner:

Board of Directors

Tetra Tech Confidential

1


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

Section

 

 

1.0

 

PURPOSE

2.0

 

PHILOSOPHY

3.0

 

SCOPE

4.0

 

ROLES AND RESPONSIBILITIES

5.0

 

EXECUTIVE COMPENSATION COMPONENTS AND PLAN

6.0

 

PROCESS FLOW/SCHEDULE

7.0

 

APPENDIX I — EXAMPLES (ANNUAL INCENTIVE BONUS)

8.0

 

APPENDIX II — RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

9.0

 

APPENDIX III — TIMING OF EXECUTIVE EQUITY AWARDS

 

2


--------------------------------------------------------------------------------




1.0                               PURPOSE

The purpose of this document is to define the executive compensation policy for
Tetra Tech, Inc.

2.0                               PHILOSOPHY

Tetra Tech’s executive compensation program is designed to:

·                  Align the interests of executive officers with those of the
stockholders;

·                  Attract, motivate, reward, and retain top level executives
upon whom, in large part, the success of the Company depends;

·                  Be competitive with compensation programs for companies of
similar size and complexity with whom the Company competes for executive talent,
including direct competitors;

·                  Provide compensation based upon the short-term and long-term
performance of both the individual executive and the Company; and

·                  Strengthen the relationship between pay and performance by
emphasizing variable, at-risk compensation that is dependent upon the successful
achievement of specified corporate and individual goals.

3.0                               SCOPE

This policy applies to all executive officers of Tetra Tech, Inc.

4.0                               ROLES AND RESPONSIBILITIES

Board of Directors

·                  Approves this Executive Compensation Policy

·                  Delegates authority as specified in this policy to the
Compensation Committee

·                  Approves positions to be covered by this policy as
recommended by the CEO.

Compensation Committee

·                  Under delegated authority from the Board of Directors,
develops, administers, and monitors executive compensation in the long-term
interests of the Company and its stockholders;

·                  Evaluates the performance of the Chairman and the CEO, and
establishes the compensation of the Chairman and the CEO;

·                  Establishes the compensation of all executive officers of the
Company based, in part, on the CEO’s recommendations; and

·                  Determines that performance goals have been attained before
payment.

·                  Reserves the right to approve exceptions to this policy as
recommended by the Chairman and the CEO

3


--------------------------------------------------------------------------------




Audit Committee

·                  Jointly with the Compensation Committee determines the
individual performance factor for the CFO position.

Chief Executive Officer

·                  Reviews the performance of all other officers of the Company,
and, in consultation with the Chairman, makes specific recommendations to the
Compensation Committee in regard to their compensation; and

·                  Develops performance targets for all other executive officers
and, in consultation with the Chairman, recommends those performance targets to
the Compensation Committee.

Human Resources

·                  Acquires information regarding peer group and other
competitor pay practices, and provides analysis of this information to the CEO,
the Chairman, and the Compensation Committee; and

·                  Provides compensation practice trend data to the CEO, the
Chairman, and the Compensation Committee.

Finance and Accounting

·                  Provides Corporate performance data for use in determining
the degree to which certain performance objectives have been met; and

·                  Assures payments have been properly accrued and reported.

5.0                               EXECUTIVE COMPENSATION COMPONENTS AND PLAN

The primary components of compensation for executive officers are base salary,
annual performance bonuses, and long-term incentive compensation.

5.1                               Base Salary

Base salaries for executive officers are reviewed on an annual basis to ensure
internal equity and external competitiveness.  Salaries are reviewed to
determine whether the base compensation is within a reasonable range of
executive pay levels at other companies that potentially compete with the
Company for business and executive talent.  Total compensation is considered
during this analysis.  Consideration is given to individual performance,
experience and time in the position, initiative, contribution to overall
corporate performance, and salaries paid to other executives in the Company. 
The review and determination occur as shown in Section 6.0.

5.2                               Annual Performance Bonuses

This component is intended to promote the interests of the Company by providing
both an incentive and a financial reward for key employees who contribute most
to the operating results

4


--------------------------------------------------------------------------------




and growth of the Company.  Each year the Company identifies a target amount of
incentive compensation for each executive officer.  This target is expressed as
a percentage of base salary.

Bonuses are paid based upon meeting pre-determined performance criteria.  These
criteria fall into two categories:  (1) overall corporate performance,
designated the Corporate Performance Factor (CPF), based on assessment of how
the overall Company did in achieving its key objectives and (2) individual
contribution, designated the Individual Factor (IF), based on individual
performance.  The CPF determined by the Compensation Committee shall have a
range of 0 to 1.4 with a target of 1.0 based on achievement of key objectives. 
The CPF for group executives will be determined by the CEO/COO based on the
contribution of the specific group to the Company.  The IF shall have a range of
0 to 1.2 with a target of 1.0 for expected contribution level.  The IF will be
recommended by the CEO/COO and approved by the Compensation Committee with the
exception of the Chairman, CEO/COO, and CFO positions.  The IF for the Chairman
will be determined by the Compensation Committee.  The IF for the CEO/COO will
be recommended by the Chairman and determined by the Compensation Committee. 
The IF for the CFO will be recommended by the CEO/COO and determined jointly by
the Audit Committee and Compensation Committee, giving strong consideration to
the Audit Committee’s assessment of the strength of the Company’s internal
financial controls and the accuracy and appropriateness of its financial
reporting.

Target bonus amounts as a percentage of base salary are as follows:

TARGET BONUS AMOUNTS

POSITION

 

PERCENTAGE (%)

Chairman

 

100

Chief Executive Officer/COO

 

75

President

 

55

Chief Financial Officer

 

55

Other Executive Officers

 

40

 

Each Officer is eligible to receive an annual bonus in the range of 0% to 168%
of target, i.e., CPF (1.4) x IF (1.2) = 1.68 (168%) x target

MINIMUM/MAXIMUM OF BASE

POSITION

 

TARGET PERCENTAGE
(%)

 

MINIMUM (%)

 

MAXIMUM (%)

Chairman

 

100

 

0

 

168

Chief Executive Officer/COO

 

75

 

0

 

126

President

 

55

 

0

 

92.4

Chief Financial Officer

 

55

 

0

 

92.4

Other Executive Officers

 

40

 

0

 

67.2

 

5


--------------------------------------------------------------------------------




The Compensation Committee reserves the right to “zero” the CPF if results are
significantly below expected targets or a manageable event negatively and
severely impacts stockholder value.  The minimum performance threshold is .6;
achievement of less than 60% in either the CPF or IF will result in the
elimination of the bonus paid.  Notwithstanding the above, the Compensation
Committee, in consultation with the Chairman and the CEO, reserve the discretion
to adjust specific performance bonus amounts when deemed to be in the interests
of the stockholders.  Bonus payments are made by December 15 of each year, based
upon performance in the recently concluded fiscal year.

5.3          Long-Term Incentive Compensation

Long-term incentive awards are designed to:

·                  Reward financial performance and encourage recipients to
achieve long term sustained growth of stockholder value.  The long-term
incentive compensation program encourages executives to maintain a long-term
financial perspective by linking a substantial portion of their compensation to
stockholder returns and the Company’s long-term financial success;

·                  Aid in the retention of key executives;

·                  Balance the effect of market dynamics on equity compensation;

·                  Take into consideration the effect of FASB 123 impact on
Company performance; and

·                  Foster executive officer stock ownership.

Long-term incentives are generally provided in the form of equity compensation,
such as stock options and/or other equity related programs.  However, the
Compensation Committee reserves the right to utilize deferred cash incentives if
beneficial to the interests of the Company and its stockholders.  Long-term
incentive awards may have certain restrictions, such as mandatory vesting
periods which encourage participating executives to continue in the Company’s
employ and thereby act as a retention incentive.

Any equity compensation shall be in accordance with the provisions and
limitations of the equity incentive plan periodically adopted by the Board of
Directors and approved by the stockholders.  The schedule for distribution of
long term-incentives is shown in Section 6.

In addition to the above, the following guidelines will apply to the long-term
incentive plan:

·                  A maximum of 2% of outstanding shares of stock and/or options
will be distributed in any one year period.  The Compensation Committee retains
the discretion to increase this amount due to special circumstances, such as an
acquisition.

·                  A reserve of at least 10% of the shares available for
distribution each year will be held outside the normal distribution for special
needs (i.e., hiring, retention, etc.) that occur during the year.

 

6


--------------------------------------------------------------------------------


·                  All restricted stock grants shall be approved by the
Compensation Committee.  Restricted stock will typically not be granted to
executives who are not Section 16B Officers.  Restricted stock grants will
generally vest over a minimum of a three year period.  Vesting will primarily be
performance-based.  The mix of awards will be approximately 2/3 stock options
and 1/3 restricted stock.  Each share of restricted stock will be considered
equivalent to 2.5 stock options.

Example:  The normal grant is 15,000 stock options.  On a converted basis, using
the 2/3 options and 1/3 restricted stock mix; the award would be approximately
2,000 shares of restricted stock and 10,000 stock options.

·                  No more than 0.9% of the outstanding shares of stock and/or
options can be distributed to executive officers in one year.

·                  The plan shall target 5-15% of the non-officer population for
inclusion in the long-term incentive program.

·                  Minimum stock option grants to non-officers will typically be
500 shares and maximum grants to non-officers will be 10,000 shares.

·                  Executive officers will be eligible to receive restricted
stock grants during the first restricted stock approval cycle following their
date of hire, or date of appointment as an executive officer.

5.4          Other Section 16B Officer Provisions

Certain additional consideration will be provided to Section 16B officers as
approved by the Compensation Committee.  These provisions recognize and reward
the officers for the additional responsibilities, liabilities, and contributions
that are attributable to officer status.  Specifically, the CEO is provided with
a country club membership that is made available primarily for use in
entertaining clients and other business associates.  Section 16B officers
receive a $900 per month automobile allowance, as well as limited reimbursement
for club memberships, estate/financial planning, and annual physical
examinations.  Also, Section 16B officers are eligible to defer compensation via
participation in the Deferred Compensation Program.

7


--------------------------------------------------------------------------------




6.0                               PROCESS FLOW/SCHEDULE

 

[g241391kg03i001.jpg]

 

8


--------------------------------------------------------------------------------




7.0                               APPENDIX I — EXAMPLES OF ANNUAL INCENTIVE
BONUSES

Example 1

Narrative:               The Company significantly exceeds each of its keys
objectives and the CEO significantly exceeds all individual contribution
expectations, maximizing the bonus payment.

Position:

 

CEO

 

Base Salary: $100,000

 

CPF: 1.4

 

IF: 1.2

 

Bonus to be paid:  $100,000 X 0.75 X 1.4 X 1.2 = $126,000

Example 2

Narrative:               The Company achieves all and exceeds some of its key
objectives, and the CEO meets all individual contribution expectations.

Position:

 

CEO

 

Base Salary:  $100,000

 

CPF:  1.2

 

IF:  1.0

 

Bonus to be paid:  $100,000 X 0.75 X 1.2 X 1.0 = $90,000

Example 3

Narrative:               The Company meets its key objectives, and the General
Counsel meets individual contribution expectations.

Position:

 

General Counsel

 

Base Salary:  $100,000

 

CPF:  1.0

 

IF:  1.0

 

Bonus to be paid:  $100,000 X 0.40 X 1.0 X 1.0 = $40,000

Example 4

Narrative:               The Company meets 80% of its key objectives, and the
Corporate Controller significantly exceeds individual contribution expectations.

Position:

 

Corporate Controller

 

Base Salary:  $100,000

 

CPF:  0.8

 

IF:  1.2

 

Bonus to be paid:  $100,000 X 0.40 X 0.8 X 1.2 = $38,400

8.0          APPENDIX II — RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

Overview

Tetra Tech’s baseline compensation plan provides for a mix of stock options and
restricted stock grants to be awarded to Section 16B officers.  Restricted stock
will typically not be granted to individuals who are not Section 16B officers.

9


--------------------------------------------------------------------------------




Restricted stock awards will be eligible for vesting in equal installments
annually over a three-year period.  Vesting will be performance-based, based on
GAAP EPS growth, as follows:

Annual Award

 

 

Vesting%

 

EPS Growth

 

 

0%

 

EPS < 5% year-over-year growth

60%

 

EPS 5-9% year-over-year growth

100%

 

EPS 10-14% year-over-year growth

120%

 

EPS > 14% year-over-year growth

 

Evaluation of performance for vesting purposes and the award of restricted stock
will occur annually as part of the normal compensation cycle as shown in Section
6.0.

For the purpose of this Plan, “GAAP EPS” is the fully diluted earnings per share
from continuing operations, as defined by Statement of Financial Accounting
Standards (SFAS) 128, and related interpretations, adjusted as follows:

·                  The impact of goodwill impairment under SFAS 142 will be
excluded

·                  The impact of impairment on long-lived assets under SFAS 144
will be excluded

·                  The impact of accounting changes requiring current and prior
period adjustments due to materiality under relevant SEC Staff Accounting
Bulletins and related accounting pronouncements will be excluded.

·                  The impact of any changes in newly issued or existing
accounting principles and related interpretations will be excluded.

·                  The financial statement impact from the settlement of tax
audits more or less than amounts previously recorded will be excluded.

·                  Gains and loses from the sales of subsidiaries and
significant lines of businesses will be excluded.

·                  The impact of shares issued and costs incurred in connection
with acquisitions, mergers, or debt restructurings will be excluded.

Plan Summary:

In the December Compensation Committee meeting the Committee will authorize a
specific number of shares of restricted stock to be used for the three year
Restricted Stock (RS) Plan that starts in the current fiscal year.  For example,
in December, 2006 the “2007, 2008, and 2009 Restricted Stock Plan” will be
authorized and funded.  The Compensation Committee will also approve the number
of shares to be allocated to 16B officers.

10


--------------------------------------------------------------------------------




As stated, the restricted shares awarded to individuals will be eligible to vest
in 1/3 increments over three years based on GAAP EPS achieved during the
Performance Period.  For a specific three year RS plan, the prior year GAAP EPS
is the measurement control point (see examples).  Once established for a three
year RS Plan, the EPS control point cannot be modified.

At the end of each fiscal year, EPS will be determined and compared to EPS for
the immediately preceding fiscal year so that the year-over-year growth rate may
be calculated.  For each Section 16B officer, the EPS growth rate will be used
to determine the vesting percentage of each installment.  Each installment of
stock eligible for vesting in a given year will be scored based upon EPS growth
since the year in which that installment was granted.

Assuming a new plan every year, by the third year three individual plans each
with its own period and control point will be running concurrently (see below).

DATE

 

PLAN AUTHORIZED

 

CONTROL POINT

 

PLAN PERIOD

 

12/06

 

2007 RS Plan

 

FY 06 GAAP EPS

 

07,08,09

 

12/07

 

2008 RS Plan

 

FY 07 GAAP EPS

 

08,09,10

 

12/08

 

2009 RS Plan

 

FY 08 GAAP EPS

 

09,10,11

 

 

Example 1

A section 16B officer is allocated 3,000 shares of restricted stock at the end
of fiscal year 2006 to vest in equal amounts at the end of fiscal years 2007,
2008, and 2009, designated the “07 RS Plan.”  For fiscal year 2007, the EPS
growth rate is determined to be 8% improvement over fiscal year 2006. 
Accordingly, 600 of the 1,000 (i.e., .6 x 1,000) eligible shares will vest in
2007.

Example 2

Using Example 1, 1,000 shares of restricted stock is vested in the 2007 Plan at
the end of FY-08.  EPS growth in FY-08 is determined to be 0% improvement over
FY-07 for a two year average of 4% (i.e. 8% in year 1, 0 in year 2).  In this
example, the 16B officer would be awarded 0 shares of the 1,000 shares that
vested at the end of year two of the “07 RS Plan.”

11


--------------------------------------------------------------------------------




Example 3

A 16B officer is awarded 3,000 shares in the 07 RS Plan, 4,000 shares in the 08
RS Plan, and 5,000 shares in the 09 RS Plan.  Each plan as stated has its
specific EPS control point.  At the end of FY-09, award components from each
plan would be evaluated as follows:

# SHARES AVAILABLE

 

PLAN

 

EPS CONTROL
POINT

 

‘09 EPS

 

% AVERAGE
GROWTH

 

SHARES
AWARDED

 

1,000

 

YR 3 ‘07

 

80¢

 

1.00

 

8.3

 

600

 

1,333

 

YR 2 ‘08

 

88¢

 

1.00

 

6.8

 

800

 

1,667

 

YR 1 ‘09

 

75¢

 

1.00

 

33.0

 

2,000

 

4,000

 

 

 

 

 

 

 

 

 

3,400

 

 

9.0                               APPENDIX III — TIMING OF EXECUTIVE EQUITY
AWARDS

The effective date of the grant for all stock options and restricted stock
awards is the date of the approval by the Compensation Committee.

Equity compensation recommendations for executive officers in accordance with
this policy, including both stock options and restricted stock, will be
presented to the Compensation Committee at the December meeting.   The
Compensation Committee will also consider salary increase and annual performance
bonus recommendations at the December meeting.

Actual approval of stock option and restricted stock awards to executive
officers will be made by the Compensation Committee at its December meeting,
consistent with the annual stock option grants to all stock option recipients.

The Compensation Committee approves grants for new hires as recommended by the
CEO.   The effective date of the grant is the date of approval by the
Compensation Committee.

 

12


--------------------------------------------------------------------------------